Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
CIaims 1-31 are pending.  Claims 5-7, 21, and 24-31 are withdrawn. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2 (parts 40, 46).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-15, 17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4676898 by Saxena (Saxena).
In regard to claim 1, Saxena teaches a chromatography column (abstract; C4/L54 to C5/L69); capable of bioprocess separations.  Saxena teaches a bed chamber delimited by at least one side wall in a radial direction (abstract; C4/L54 to C5/L69; Figure 1, tubular body section 10, C8/L16-35).  Saxena teaches a first bed support screen (Figure 1, porous frit 29; C8/L16-56) and a second bed support screen (Figure 1, second frit 31; C8/L58-68).  
Saxena teaches the first and second bed support screens are in a radial direction (Figure 1, porous frit 29; C8/L16-56; Figure 1, second frit 31; C8/L58-68).  Saxena does not teach in this particular embodiment that the first and second bed support screens are in an axial direction.  However, Saxena teaches it is known in the art of chromatography to have support screens located in an axial direction (C1/L18-38; C2/L26-50).  Saxnea teaches the frits on the ends of the columns retain the medium bed (C1/L18-38; C2/L26-50).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate support screens in a radial direction as it is a well-known configuration of support screens in the art of chromatography. 
Saxena teaches a first end wall (Figure 1, upper end section 13; C8/L16-56), secured to or integral with said at least one side wall (Figure 1, tubular body section 10; C8/L16-56), with a first port (Figure 1, passageway 25; C8/L16-56) fluidically connected via a first distributor (Figure 1, grooves or channels 30; C8/L16-56) to said first bed support screen (Figure 1, porous frit 29; C8/L16-56).  
Saxena teaches a second end wall (Figure 1, end section 14; C8/L16-56), secured to or integral with said at least one side wall (Figure 1, tubular body section 10; C8/L16-56), with a second port (Figure 1, passageway 36; C8/L58-68) fluidically connected via a second distributor (Figure 1, grooves or channels 35; C8/L58-68) to said second bed support screen (Figure 1, second frit 31; C8/L58-68).  
Saxena teaches a packing port in one of said at least one side wall and first and second end walls (Figure 1, passageway 26; C8/L16-56).  Saxena teaches an internal bracing secured to, or integral with, at least one of said first and second end wall and extending into said bed chamber (Figure 1, solid core or member 32; C8/L57-61). 
In regard to claim 2, Saxena teaches at least part of said internal bracing spans the entire axial height of the bed chamber, being secured to, or integral with, both of the first and second end walls (Figure 1, solid core or member 32; C8/L57-61). 
In regard to claim 3, Saxena teaches said internal bracing comprises one or more rods, each having a first rod end secured to, or integral with, said first end wall and a second rod end secured to, or integral with, said second end wall (Figure 1, solid core or member 32; C8/L57-61). 
In regard to claim 4, Saxena teaches the limitations as noted above.  Saxena does not explicitly teach at least three rods. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claim 8, Saxena teaches a single use column (abstract).  Saxena teaches at least said first and second end walls made of plastics (C7/L29-39). 
In regard to claim 9, Saxena teaches the limitations as noted above.  Saxena does not teach the packing port is located in said at least one side wall.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the packing port on a side wall, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
In regard to claim 10, Saxena teaches the limitations as noted above.  Saxena does not teach an explicit cross section diameter or diagonal of at least 10 cm.  However, Saxena teaches scale up to larger columns and scale down (C5/L11-38).  Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the diameter or diagonal of the chamber, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
In regard to claim 11, Saxena teaches the limitations as noted above.  Saxena does not teach a generally tetragonal shape. The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
In regard to claim 12, Saxena teaches the limitations as noted above.  Saxena does not teach said first and second ports are located adjacent to diagonally opposite corners of said bed chamber.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the first and second ports diagonally oppositve, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
In regard to claim 13, Saxena teaches said side walls, said first and second end walls, and said internal bracing are integrally formed (Figure 1; C8/L16-68). 
In regard to claim 14, Saxena teaches said side walls, said first and second end walls, and said internal bracing and said first and second bed support screens are integrally formed (Figure 1; C8/L16-68). 
In regard to claim 15, Saxena teaches the limitations as noted above.  Saxena does not teach an explicit sensor.  However, Saxena teaches pressure considerations in columns (C2/L62 to C3/L13).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a pressure sensor in the apparatus of Saxena in order to accurately measure pressure and pressure changes and keep the system at optimum performance levels. 
In regard to claim 17, Saxena teaches said bed chamber is filled with a packed bed of separation matrix particles (abstract). 
In regard to claim 19, Saxena teaches stackable with like chromatography columns (C2/L8-17; C4/L54-69). 
In regard to claim 20, Saxena teaches a stack comprising a plurality of chromatography columns according to claim 19 (C2/L8-17; C4/L54-69). 
In regard to claim 22, Saxena teaches it is known in the art of chromatography to connect columns in parallel (C2/L8-17; C4/L54-69). 
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4676898 by Saxena (Saxena), as noted above, in view of U.S. Patent Publication No. 2015/0203529 by Godawat et al. (Godawat).
In regard to claims 16 and 18, Saxena teaches the limitations as noted above.  Further, Saxena teaches tubing and conduits (C9/L3-9).  Saxena does not teach aseptic connection or closed lengths of weldable flexible tubing or that the chromatography column is presterilized.  
Saxena teaches separation of biomolecules (C1/L27-38).  Saxena teaches isolation of components for preparative or production purposes (C1/L27-38). 
Godawat teaches a chromatography process for producing proteins ([0004]; [0019]; [0085]).  Godawat teaches a sterilized column and aseptic process ([0004]; [0019]; [0085]).  	
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a sterilized column and aseptic connections in an apparatus used for bioseparations in order to minimize contamination.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4676898 by Saxena (Saxena), as noted above, in view of U.S. Patent Publication No. 2005/0035061 by Soderman et al. (Soderman). 
In regard to claim 23, Saxena teaches the limitations as noted above.  Further, Saxena teaches operating multiple columns (C2/L8-16).  Saxena does not teach the columns are packed with the same separation matrix explicitly.  However, one of ordinary skill in the art would understand that a process with multiple columns, for scale up, utilizes the same separation matrix in the different columns. Saxena does not teach the difference in the dry weight of the separation matrix amounts of any two chromatography columns in the stack in less than 5 wt%. 
Soderman teaches column packing parameters set within a specific acceptable range ([0080]-[0082]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to use chromatography columns with minimal variation in order to create identical chromatography columns with desired performance characteristics. 
Response to Arguments 
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that Saxena does not teach support screens in the radial direction; Saxena does not anticipate the claims; a person of ordinary skill would have no reason or motivation to reposition the frits of Saxena; Saxena teaches improvements, the Examiner does not find this persuasive. 
The rejection above has been updated in view of the claim amendments to a 103 rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777